Title: From John Adams to Susanna Boylston Adams Clark Treadway, 16 October 1820
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



dear Child
Montezillo October 16th. 1820

Your favor of October 7th. has given me pleasure—by the information of your safe arrival at Utica—But much regret the necessity you was under to return there—The hopeful prospect of Susans recovery is a great Satisfaction to me. I, for one long to see her—and her Mother—and I am not alone in that wish—I pray you to return to Montezillo—I am persuaded that her Native Air from the proximity to the Sea will restore her health—for however we abuse our easterly winds, I think them salubrious both to the Land and the Inhabitants, far more so than fresh Lakes and Rivers and Forest air—John carried the Letter to President Kirkland, who was much pleased and thankful—I was acquainted fifty four Years ago with the Presidents Father and have heard him preach some where about thirty years since in Philadelphia—I am glad you are reading Lorenzo, and Leo—The promised book was forgotten—I presume it has been sent received.—
with love to all the family—and the hope of seeing you very soon— / I am your affectionate / Grand Father
John Adams